UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 01-2205



In Re: WILLIE A. KEY,

                                                          Petitioner.



       On Petition for Writ of Prohibition.     (CA-01-3076)


Submitted:   January 17, 2002             Decided:   January 28, 2002


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Willie A. Key, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Willie A. Key filed this petition for a writ of prohibition,

or in the alternative, a writ of mandamus, asking this court to

direct the district court to cease certain practices concerning the

treatment of pro se petitions and to increase the amount of time in

which parties may respond to a magistrate judge’s report and

recommendation.    Key also asks this court to order the district

court to grant a hearing on his request for injunctive relief and

to refund his filing fee.

     Mandamus is a drastic remedy to be used only in extraordinary

circumstances.    Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976).   Mandamus relief is only available when there are no

other means by which the relief sought could be granted, In re

Beard, 811 F.2d 818, 826 (4th Cir. 1987), and may not be used as a

substitute for appeal.   In re Catawba Indian Tribe, 973 F.2d 1133,

1135 (4th Cir. 1992).    The party seeking a writ of mandamus or

prohibition carries the heavy burden of showing that he has no

other adequate means to attain the relief he desires and that his

entitlement to such relief is clear and indisputable. Allied Chem.

Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980); In re Braxton, 258

F.3d 250, 261 (4th Cir. 2001).

     Key has failed to establish his right to such relief or that

he has no other adequate means of relief.     Accordingly, we deny

Key’s petition for a writ of prohibition or mandamus, his request


                                 2
for a hearing, and his request for refund of the filing fee.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                   PETITION DENIED




                                3